Citation Nr: 0600082	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death for purposes of burial benefits.

2.  Entitlement to a rating in excess of 10 percent for a 
skin disorder for purposes of accrued benefits.

3.  Entitlement to a compensable rating for residuals of 
fracture, medial malleolus, right ankle, for purposes of 
accrued benefits.

4.  Whether new and material evidence to reopen a previously 
denied claim for entitlement to service connection for 
asbestosis has been received for purposes of accrued 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  The appellant is the deceased veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  An August 2003 rating decision continued the 
10 percent rating for the skin disorder, denied increased 
ratings for residuals of a fracture, medial malleolus, right 
ankle, and denied service connection for asbestosis and for 
the cause of the veteran's death.  The appellant perfected a 
timely appeal.

The appellant appeared for a video conference hearing before 
the undersigned in July 2005.  A copy of the transcript is of 
record.



FINDINGS OF FACT

1.  The RO has assisted the appellant in developing all 
available evidence, where applicable, and the duty to notify 
has been satisfied.

2.  At the time of the veteran's death, service connection 
was in effect for a skin disorder evaluated at 10 percent and 
right ankle fracture residuals evaluated as noncompensable.

3.  The evidence of record does not show a service-connected 
disability materially or substantially contributed to the 
cause of the veteran's death.

4.  No current medical evidence regarding the veteran's skin 
condition or right ankle fracture was of record at the time 
of the veteran's death.

5.  A June 1990 rating decision denied entitlement to service 
connection for asbestosis, the veteran did not appeal the 
decision, and it became final.

6.  The evidence received subsequent to the June 1990 
decision, which denied entitlement to service connection for 
asbestosis, is new but not material, in that it does not 
relate to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to burial benefits based on 
service-connected death have not been met.  38 U.S.C.A. § 
2307 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.312, 3.1600 (2005).

2.  The requirements for an increased evaluation for a skin 
disorder for purposes of accrued benefits have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code 7806 (2005).

3.  The requirements for a compensable evaluation for 
fracture residuals, medial malleolus, right ankle, for 
purposes of accrued benefits have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 5276 through 5284 (2005).

4.  The June 1990 decision, which denied entitlement to 
service connection for asbestosis, is final, new and material 
evidence for purposes of accrued benefits has not been 
received, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2005); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
claimant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the claimant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in June 2003 and February 2005 letters, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claims for service 
connection for the cause of the veteran's death and for 
accrued benefits, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence that 
pertains to the claims.

The appellant was also provided with a copy of the appealed 
rating decision, as well as the May 2004 Statement of the 
Case.  These document provided her with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the appellant's behalf.  
Therefore, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate this claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant provided a May 2005 
letter to the RO, wherein she advised that she had no further 
evidence to submit.  Accordingly, there is no further duty to 
notify, and no prejudice to the appellant exists by deciding 
the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports, legal documents, and 
appellant's hearing testimony.  Under the circumstances in 
this case, the appellant has received the notice and 
assistance contemplated by law and adjudication of the claim 
poses no risk of prejudice to the appellant.  See Mayfield, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  

The Board also notes that, in claims for accrued benefits, it 
is the evidence contained in the claims file on the date of 
death that determines whether any benefits are due.


Burial Benefits

Relevant law and regulations

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

The appellant is entitled to receive burial benefits on a 
service-connected basis if the evidence establishes that a 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. § 3.312; see also Combee v. Brown, 
34 F.3rd 1039 (Fed. Cir. 1994).  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, the evidence must show that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c).  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3). 

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of service connection for the cause of 
the veteran's death and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 
Almany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001).

The Certificate of Death reflects that the veteran expired on 
April [redacted], 2003.  The immediate cause of death was listed as 
lung cancer, with an underlying cause of cigarette use, 
stopped 15 years prior to death.  Other significant 
conditions listed on the Certificate of Death were diabetes, 
pulmonary fibrosis, and asbestos exposure.

In a December 1989 statement, the veteran related that he was 
a trained welder, and he worked in a Navy shipyard from April 
1941 to January 1943, when he was inducted into the Army-Air 
Force.  He related that his military duties required him to 
weld all types of equipment, to include aircraft engines.  
The veteran described the necessity of wrapping heavy cast 
iron in asbestos material to facilitate cooling, and that 
asbestos blankets were used to protect him and other welders 
from burns.  Asbestos was also used to cover aircraft engines 
on which he worked.  The veteran's separation qualification 
certificate verifies that he worked as a welder while in 
active service.

VA treatment records of 1988 to 1990 reflect that the veteran 
reported a history of asbestos exposure and complained of 
shortness of breath.  One consult reflects a provisional 
diagnosis of chronic obstructive pulmonary disease.  
Pulmonary function tests showed a slight defect, but there 
was no definitive diagnosis.  A February 1988 VA entry 
reflects that, based on the veteran's history, the examiner 
entered an assessment of history of exposure, chest X-ray, 
pulmonary function test, connected with asbestos-related lung 
disease.  A February 1990 VA chest X-ray showed some apical 
pleural thickening but no active disease.  The February 1990 
VA examination report reflects that the examiner diagnosed 
history of asbestos exposure with shortness of breath.  No 
opinion as to etiology was rendered in either case.  The June 
1990 rating decision denied service connection, as there was 
no evidence of any chronic pulmonary disease.

After the veteran's death, the RO received various medical 
reports related to his lung disability.  Among the materials 
received were the veteran's answers to an Interrogatory 
related to a Class Action asbestos litigation.  The document 
reflects the veteran's statements as to his recall related to 
his earliest exposure to asbestos and his employment history.  
It also included the names of other people he worked with.  A 
March 1990 report of a private provider reflects the provider 
opined that, based on the veteran's history of exposure, 
physical examination, chest X-ray, and symptomatology, he had 
asbestosis and was at risk for lung cancer.  The provider did 
not render an opinion as to etiology.  

In July 2002, the same provider diagnosed the veteran with 
lung cancer.  In a November 2002 report prepared for 
litigation purposes, the provider reconfirmed his 1990 
diagnosis of asbestosis.  He also related that he performed a 
bronchoscopy on the veteran in July 2002 due to recurrent 
hemoptysis, and that the procedure diagnosed lung cancer.  
The provider related that, in his opinion, with a great 
degree of medical certainty, the veteran's lung cancer was 
related to his asbestosis.  He did not, however, render any 
opinion as to the etiology of the asbestosis.

A January 2003 VA examination report for consideration of aid 
and attendance reflects that the veteran's diagnoses were 
lung cancer, chronic obstructive lung disease, diabetes 
mellitus, and asbestosis.  The report reflects no statement 
or opinion as to the etiology of either disability.  

In January 2004, the RO requested a medical review of the 
veteran's claims file and an opinion on whether his 
asbestosis was related to his active military service.  The 
January 2004 report reflects that the reviewer noted the data 
on the Certificate of Death and the date of the veteran's 
first diagnosis of asbestosis.  The reviewer observed that 
the veteran worked in employment for at least two years prior 
to his active service where he was likely exposed to asbestos 
and for another 39 years after his two-year likely exposure 
in active service as a welder.  As a result, the examiner 
opined that it was unlikely that the veteran's asbestosis had 
its inception during his active service but more likely was 
due to his long-term exposure as a civilian.  The examiner 
also included a caveat that his opinion was based in part on 
unfounded speculation.

At the hearing, the appellant described the duties the 
veteran performed during his active service and commented on 
the fact that protective devices were not used during that 
point in time.  The appellant also related that, for as long 
as she could remember, the appellant coughed a lot and his 
chest rattled.  Her first recall of when these events 
occurred was in 1960, when she was six years old.  The 
appellant had no knowledge of the fact that the veteran had 
worked in a Navy shipyard prior to his active service.  The 
appellant and her representative requested that the hearing 
record be held open for 60 days for submission of additional 
evidence related to the veteran's earlier exposure, which the 
undersigned granted.  The claims file reflects no record of 
the appellant or her representative having submitted any 
additional evidence.

Analysis

There simply is no competent evidence that the veteran's 
asbestosis was related to his active service.  The Board 
notes the appellant's opinion that the veteran's work in 
active service was the nexus for his asbestosis, but there is 
no evidence that she has medical or other specialized 
training.  Lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Further, the appellant conceded her ignorance of the fact 
that the veteran was exposed to asbestos prior to his active 
service.

A VA medical examiner opined that the veteran's asbestosis 
was most likely related to his many years of civilian 
employment, both before and after service, where he was 
exposed to asbestos.  The Board notes the VA reviewer's 
caveat.  In the absence of any affirmative evidence to the 
contrary, however, the Board finds that it does not annul the 
reviewer's opinion or otherwise render it incompetent.  While 
the private provider connected the veteran's lung cancer with 
his asbestosis, he did not connect the asbestosis with the 
veteran's military service.  Thus, the Board is constrained 
to find that the competent evidence of record preponderates 
against the claim.  38 C.F.R. § 312.

Accrued Benefits

In March 2003, the veteran's representative submitted an 
informal claim for "compensation," without any further 
specificity.  In May 2003, the veteran's representative 
submitted a VA Form 21-4138 signed by the veteran on April 1, 
2003, which reflected his request that his previously denied 
claim for entitlement to service connection for asbestosis be 
reopened, and that he receive increases for his skin and 
ankle disorders.  On the basis of the March 31, 2003, 
informal claim, the RO reviewed all of the veteran's claims 
for accrued purposes.

Relevant law and regulation

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse. 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(c) (2005).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in April 2003, the appellant's claim must be considered under 
the version of 38 U.S.C.A. § 5121(a) previously in effect, 
which limited eligibility for accrued benefits to a two-year 
period.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In the April 2003 statement signed by the veteran only days 
before his death, he asserted that his skin disorder had 
evolved into cancer.  He also related that he contracted his 
asbestosis while in active service.  The representative also 
submitted the appellant's claim for any benefits due her 
based on the April 2003 document signed by the veteran.

The veteran received a VA skin examination in July 2000 in 
connection with his May 2000 application for an increase.  
However, this evidence was considered when the RO denied the 
claim in March 2001 and the veteran did not appeal.  No 
current medical evidence showing the extent of his skin 
disorder was of record at the time of his death.

As concerns the right ankle fracture residuals, the November 
1961 examination report reflects that, after reviewing the X-
ray examination report, the examiner noted physical 
examination of the veteran's right ankle showed a very good 
clinical result.  There was an excellently healed surgical 
scar over the medial malleolus, the arches were well 
preserved, and there was no edema, spasms, or tenderness.  
The November 1961 rating decision granted service connection 
for the fracture residuals with a noncompensable evaluation, 
effective November 1945.  The claims file reflects no record 
of any further evidence related to the residuals of the right 
ankle fracture.  


Analysis

Skin disorders are rated under § 4.118.  Under the current 
criteria, dermatitis or eczema which covers 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period, allows an evaluation of 30 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7806.   
Dermatitis or eczema which covers more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or, where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period, 
allows an evaluation of 60 percent.  Id.

The last medical evidence of record is the 2000 examination.  
The veteran did not appeal the March 2001 denial which 
considered this evidence, and it became final.  There was no 
evidence of any current skin condition, including skin 
cancer, on file at the time of the veteran's death.  In the 
absence of evidence of the severity of his skin condition 
contemporaneous with his claim, there is no basis upon which 
an increased evaluation for accrued purposes can be assigned.

With regard to the veteran's service-connected ankle 
condition, severe foot injuries warrant an evaluation of 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Moderately severe foot injuries warrant an evaluation of 20 
percent, and moderate foot injuries, 10 percent.  Id.  On the 
date of the veteran's death, the last medical evidence of 
record was the 1961 examination report.  None of the 
treatment records associated with the file noted any right 
ankle fracture residuals symptomatology.  Thus, in the 
absence of evidence of the severity of his right ankle 
condition contemporaneous with his claim, there is no basis 
upon which an increased evaluation for accrued purposes can 
be assigned. 

The Board has considered the reasonable doubt doctrine as 
concerns all of the veteran's disabilities and finds that the 
preponderance of the evidence is against the claims. 


New and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 19.192.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes, that the August 2003 decision reflects that 
the RO determined that new and material evidence to reopen 
the asbestosis claim was received, reopened the claim, and 
adjudicated it on the merits.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.

"New" evidence means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened. "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.   See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The evidence set forth above in the discussion of the 
appellant's application for service-connected burial benefits 
is hereby incorporated here by reference.  As noted above.

The competent evidence of record reflects that, in October 
1989, the veteran applied for entitlement to service 
connection for asbestosis.  The service medical records 
reflected no entries for complaints, findings, or treatment 
for any lung related symptomatology.  The VA treatment 
records for 1988 to 1990 reflected the veteran's treatment 
for complaints of shortness of breath and a history of 
exposure to asbestos but, as noted above, the 1990 
examination report found no definitive evidence of 
asbestosis.  A June 1990 decision denied the claim, and a 
June 1990 RO letter informed the veteran of the decision and 
of his rights of appeal.  The claims file reflects no record 
of an appeal by the veteran, and the 1990 decision became 
final.  In August 1995, the veteran requested that his prior 
claim be considered as a claim for a nonservice-connected 
pension due to his asbestosis disability.  An October 1995 RO 
letter informed the veteran that his application was denied, 
because his income exceeded the minimum income for pension 
recipients.

The evidence submitted since the June 1990 decision consists 
of the treatment records of the veteran's private provider 
and the Interrogatory related to the class action asbestos 
litigation.  As discussed above, other than the appellant's 
testimony at the hearing, none of that evidence reflects any 
finding or opinion that the veteran's asbestosis was related 
to his military service.  The evidence submitted since the 
1990 decision, specifically, the medical reports of a 
confirmed diagnosis of asbestosis and related lung cancer, is 
new in that the decision makers had not previously considered 
it.  It is not material, however, in that it provides no 
evidence of a nexus between the veteran's asbestosis and lung 
cancer and his active service.  As noted above, the 
appellant's opinion as to the etiology of the veteran's 
asbestosis is not competent evidence, and was provided after 
the veteran's death.  Thus, the evidence submitted since the 
June 1990 decision is not new and material.  38 C.F.R. § 
3.156.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to burial benefits based on service-connected 
death is denied.

Entitlement to a rating in excess of 10 percent for a skin 
disorder for purposes of accrued benefits is denied.

Entitlement to a compensable rating for right ankle fracture 
residuals for purposes of accrued benefits is denied.

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for asbestosis for 
purposes of accrued benefits has not been received, and the 
appeal is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


